

10.2   Stock Option Agreement


June 12, 2009
COMMON STOCK OPTION
(Transferable)


NUCLEAR SOLUTIONS, INC.
(a Nevada Corporation)


For the sum of Five Thousand ($5,000) Dollars, NUCLEAR SOLUTIONS, INC., (the
"CORPORATION") hereby grants to SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION
PLAN, (the "HOLDER"), subject to the terms and conditions hereinafter set forth,
the option to purchase that number of shares of the common stock of FUEL
FRONTIERS, INC. (the "Shares") on the terms and conditions set forth below:


1.  Option Shares.   The CORPORATION grants HOLDER an option to purchase common
shares of Fuel Frontiers, Inc., the number of which shares shall equal 10% of
the then issued and outstanding shares of Fuel Frontiers, Inc. as of the date of
Option exercise.


2.  Option Exercise Price.   The Option Shares may be purchased for Three
Hundred Fifty Thousand ($350,000) Dollars.


3.  Term and Exercise.


(a) The Option may be exercised by the HOLDER for all or part of the Shares on,
or before September 12, 2009 (such time period being referred to herein as the
“Term”) .  This Option will be void in the event the HOLDER fails to exercise
this Option in the manner provided herein on, or prior to, the expiration of the
Term.


(b) The HOLDER will exercise this Option, if at all, by surrendering to the
CORPORATION this Option Agreement together with the Notice of Exercise attached
hereto as Exhibit A, duly executed.  The surrender of this Option Agreement and
the Notice of Exercise must be accompanied by payment in cash by certified check
or by bank wire transfer of the Option Price (as that term is defined in Section
2).


(c) Within thirty (30) business days following the exercise of these Option by
the HOLDER as provided in this paragraph, the CORPORATION will cause to be
issued in the name of and delivered to the HOLDER, a certificate or certificates
for the Fuel Frontier, Inc. Shares. The CORPORATION covenants and agrees that
all of the Shares will be fully paid and nonassessable upon such issuance and
delivery.


4.  Investment Intent; Restrictions on Transfer.


(a)  HOLDER represents and agrees that if HOLDER exercises this Option, HOLDER
will acquire the Shares upon such exercise for the purpose of investment and not
with a view to, or for resale in connection with, any distribution thereof. The
HOLDER acknowledges that the shares issuable upon exercise of this Option  are
"restricted shares" pursuant to Rule 144 of the Securities and Exchange
Commission and that any resale, transfer, or other distribution of the Shares
may only be made in conformity with Rule 144, the Securities Act of 1933, as
amended, or any other federal statute, rule, or regulation. Upon such exercise
of this Option, HOLDER shall furnish to the Company a written statement to such
effect if requested, satisfactory to the Company in form and substance.


(b)  HOLDER further represents that HOLDER, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.
 
 
 

--------------------------------------------------------------------------------

 


(c)  Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any Stock split, share
reclassification,  Stock dividend or other similar capital event shall bear
legends in substantially the following form:


 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.
 



 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ___________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.
 



and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.


5. Transferability. The HOLDER may pledge, hypothecate, sell, assign or
otherwise transfer, or encumber these Options with the written consent of the
CORPORATION, which will not be unreasonably withheld.


6. Notices.


Any notice, offer, acceptance, demand, request, consent, or other communication
required or permitted under these Options must be in writing and will be deemed
to have been duly given or made either (1) when delivered personally to the
party to whom it is directed (or any officer or agent of such party), or (2)
three (3) days after being deposited in the United States' mail, certified or
registered, postage prepaid, return receipt requested, and properly addressed to
the party to whom it is directed. A communication will be deemed to be properly
addressed if sent to a party at the address provided below:


If to the CORPORATION:


Nuclear Solutions, Inc.
5505 Connecticut Ave., NW.
Washington, D.C. 20015


If to the HOLDER:


SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN


7.  General Provisions
 
a. Entire Agreement. This Agreement (including the Schedule hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 


b. Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


c. Governing Law. This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of
Nevada.  The parties hereto waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in the District of Columbia.  In the event that litigation results from
or arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party’s reasonable attorney’s fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.


d. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and such counterparts together shall
constitute one Agreement. For the purposes of this Agreement, a faxed copy of an
executed Agreement shall be deemed to be an original.




IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.




NUCLEAR SOLUTIONS, INC.


            By: 
/s/ Patrick Herda
   
 
   
Name: Patrick Herda
   
 
   
Title:   Chief Executive Officer
   
 
 





SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

            By: 
/s/ Scott A. Schrader
   
 
   
Name: Scott A. Schrader
   
 
   
Title:
   
 
 

 
 
 

--------------------------------------------------------------------------------

 


Attachment A
NOTICE OF EXERCISE


Nuclear Solutions, Inc.


Nonstatutory Stock Option




Notice is hereby given pursuant to Section 3 of my Stock Option Agreement that I
elect to purchase the number of shares set forth below at the exercise price set
forth in my option agreement:
 
Stock Option Agreement dated:
June 12, 2009
Number of shares being purchased:
10% of the issued and outstanding stock of FFI
Exercise Price:
$350,000.00



The Option exercise amount of $350,000.00 has been wire transferred to the
CORPORATION’s account or a certified check in the amount of $350,000.00 is
attached.


I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.


I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.


Further, I understand that, as a result of this exercise of rights, I will
recognize income in an amount equal to the amount by which the fair market value
of the Shares exceeds the exercise price. I agree to report such income in
accordance with then applicable law and to cooperate with Company in
establishing the withholding and corresponding deduction to the Company for its
income tax purposes.


I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's  NONSTATUTORY Stock Option policies.




SCHRADER & ASSOCIATES DEFINED BENEFIT PENSION PLAN

            By: 
/s/ Scott A. Schrader
  Date:
 
   
Name: Scott A. Schrader
   
 
   
Title:
   
 
 


COMMON STOCK OPTION: PAGE 2
 
 
 

--------------------------------------------------------------------------------

 